Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 14, 2021

The Court of Appeals hereby passes the following order:

A21A1101. ASHMON v. TRASK.

       Appellant Freddie Ashmon was elected to the office of Probate Judge of Macon
County for a term beginning January 1, 2021. In January 2021, Appellee James R.
Trask filed this quo warranto action alleging that, as of January 1, 2021, Ashmon had
failed to secure and file the required bond, see OCGA §§ 15-9-7; 45-4-14, and,
consequently, that the office of the Probate Judge of Macon County was vacated by
operation of law, see OCGA § 45-5-1 (a) (6).1 The Macon County Superior Court
agreed with Trask and ordered a special election, declaring “that the office of Probate
Judge of Macon County, Georgia for the four-year term of office commencing
January 1, 2021, [was] vacated by virtue of the failure of [Ashmon] to timely and
properly post an official bond as required by applicable Georgia law so as to qualify
for office”. Ashmon now appeals, arguing that the trial court erred in concluding that
the office of the Probate Judge of Macon County was vacated by operation of law.
       During the pendency of this appeal, however, the special election was held to
fill the vacant office. In a supplemental brief, Ashmon acknowledges that someone
else was elected to the office as a consequence of the special election and that he
neither contested the holding of the special election nor its results ; in fact, it appears
that Ashmon was not even a candidate. Because the office to which Ashmon lays


       1
        It appears that the Probate Judge for Macon County also serves as the
county’s chief magistrate. See OCGA § 15-10-20 (f); acccordingly, Ashmon would
also have had to post a bond for the position of chief magistrate. OCGA § 15-10-20
(g).
claim has now been filled by a subsequent election, “this Court can no longer provide
the specific relief requested,” and this appeal is moot. Bell v. Raffensperger, ___ Ga.
___, ___ (858 SE2d 48) (2021). See also Merry v. Williams, 281 Ga. 571, 571-572
(1) (642 SE2d 46) (2007) (quo warranto action brought on the basis that official was
“improperly holding over in the office of Mayor Pro Tempore” rendered moot by
selection of new Mayor Pro Tempore). Accordingly, this appeal is dismissed.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/14/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                             , Clerk.